DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 14-16 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Geelen (US 200/0243307 A1) in view of Novak et al. (US 2013/0246207 A1).
As to claims 1, 16 and 20, Geelen discloses a method/ storage medium/ system comprising: receiving, by a client device, a user request to adjust a view of a map being displayed on a display of the client device (Fig. 5A-5E, zoom control 14); and in response to the user request: adjusting, by the client device, the view of the map within the display to generate an adjusted map on the display (Fig. 5A-5E, zoom control 14); determining, by the client device, a first set of map annotations for the adjusted map, the first set of map annotations (Fig. 5A-5E, POI icons); determining, by the client device, a second set of map annotations (Fig. 5B to Fig. 5C-E, filter of other type of POIs) from the first set of map annotations based on a map annotation visual hierarchy, the determining the second set of map annotations based on the map annotation visual hierarchy comprising filtering the first set of map annotations to determine at least a portion of the second set of map annotations; and causing, by the client device, presentation of the second set of map annotations on the adjusted map on the display (Fig. 5E).
Geelen does not explicitly disclose a first set of map annotations comprising at least one map annotation associated with a transport service opportunity; filtering the first set of map annotations based on a type of transport service opportunity to determine at least a portion of the second set of map annotations; at least one map annotation of the second set of map annotations displaying at least one corresponding enhanced payout multiplier. However, Novak teaches adjusting, by the client device, the view (para. 0056) of the map within the display to generate an adjusted map on the display , a first set of map annotations comprising at least one map annotation associated with a transport service opportunity (para. 0056, show service providers); filtering the first set of map annotations based on a type of transport service opportunity (para. 00102, 0013, 0025, 0032, 0057) to determine at least a portion of the second set of map annotations; at least one map annotation of the second set of map annotations displaying at least one corresponding enhanced payout multiplier (para. 0056, selected available service provider, para. 0058-0060, multiplier of pricing indication). Therefore, given the teaching of Novak, it would have been obvious to one skilled in the art before the effective filing date of the patent application, to have readily recognized the desirability and advantages of modifying the method/system of Geelen by employing the well-known or conventional features of filtering and display map annotations based on the type of transport service, to provide a method/system for user to choose different type of transportation /food services with pricing indications.
As to claim 2, Novak further teaches the type of transport service opportunity comprises a type of ride or ride-share opportunity (para. 0010, 0013).
As to claim 3, Novak further teaches the type of transport service opportunity , the transport service provider being a driver or courier, comprises a type of delivery opportunity (para. 0010, 0013).
As to claim 14, Novak further teaches filtering the first set of map annotations based on information relating to a transport service provider (para. 00102, 0013, 0025, 0032, 0057).
As to claim 15, Novak further teaches retrieving, by the client device from a server, data related to one or more transport service opportunities applicable to at least a portion of the adjusted map visible on the display (para. 0056).
As to claim 21, Novak further teaches the at least one corresponding enhanced payout multiplier indicates a boost to a standard payout where conditions indicate higher than usual demand for transportation services (para. 0051, 0058, 0060).
Claims 4-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Geelen and Novak, as applied to claims 1 and 16 above, further in view of Hess et al (US 2011/0010650 A1). 
As to claims 4-5 and 17, Geelen and Novak do not explicitly teaches clustering the two or more map annotations, in the first set of map annotations, it the single map annotation in the second set of map annotations comprises: determining that the two or more map annotations would at least partially overlap if displayed on the adjusted map. However, Hess teaches lustering the two or more map annotations, in the first set of map annotations, it the single map annotation in the second set of map annotations comprises: determining that the two or more map annotations would at least partially overlap if displayed on the adjusted map (para. 0065). Therefore, given the teaching of Hessn, it would have been obvious to one skilled in the art before the effective filing date of the patent application, to have readily recognized the desirability and advantages of modifying the method/system of Geelen and Novak by employing the well-known or conventional features of clustering overlap map annotations, to make the map display less cluster with less map annotations.
As to claims 7 and 19, Hess further teaches the single map annotation is selectable by a user using the device, user selection of the single map annotation causing the device to: adjust the adjusted map to generate a readjusted map; and cause presentation of the two or more map annotations on the readjusted map (para. 0036, 0041, 0050, 0054, 0058, zoom in).
As to claims 6, 8-13, clustering map annotations based on map annotation type or priority rules is just a design choice because a person can cluster map annotations together based on the need, such as same type together, higher priority based on distance or price or other factors over lower priority.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661